Citation Nr: 0713316	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  96-44 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for keratosis 
pilaris on arms, acne vulgaris, and dermatographism.

2.  Entitlement to an initial disability rating in excess 
of 30 percent for cervical myositis.

3.  Entitlement to an initial disability rating in excess 
of 20 percent for lumbar myositis.

4.  Entitlement to an initial disability rating in excess 
of 60 percent for residuals of perineal trauma, chronic 
pain, hematuria, urethrorrhagia, status post transurethral 
resection of the prostate, retrograde ejaculation, and 
urinary incontinence.

5.  Entitlement to an initial disability rating in excess 
of 30 percent for patellafemoral syndrome with limitation 
of motion or the left knee.  

6.  Entitlement to an initial disability rating in excess 
of 10 percent for patellafemoral syndrome with instability 
of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1989 to March 
1996.

This appeal comes to the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In pertinent part of the July 1996 rating 
decision, the RO granted service connection for the 
disabilities listed on page 1 (except for a skin 
disability) and granted initial 10 percent ratings.  In 
pertinent part of a September 1999 decision (issued in 
June 2000), the RO granted an increased (60 percent) 
rating for residuals of perineal trauma effective from the 
original date of claim, and granted an increased (20 
percent) rating for lumbar myositis, effective May 24, 
1999.  In December 2003, the Board remanded all issues 
remaining on appeal for additional development.  

In a July 2005 rating decision, the RO granted an earlier 
effective date of March 30, 1996, for the 20 percent 
rating for lumbar myositis.  In a March 2006 rating 
decision, the RO granted an increased (30 percent) initial 
rating for cervical myositis effective from March 30, 
1996, granted a separate 30 percent initial rating for 
left knee patellafemoral syndrome with limitation of 
motion effective from March 30, 1996, and continued a 10 
percent initial rating for left knee patellafemoral 
syndrome with instability.  

The Board has recharacterized the issues listed on the 
title page to reflect the higher disability ratings 
assigned since the December 2003 Board remand.  


FINDINGS OF FACT

1.  Keratosis pilaris on arms, acne vulgaris, and 
dermographism began during active service.  

2.  Severe limitation of motion of the cervical spine is 
shown; there is evidence of intervertebral disc syndrome 
or unfavorable ankylosis of the cervical spine.  

3.  Severe limitation of motion of the thoracolumbar spine 
is shown; there is neither evidence of intervertebral disc 
syndrome nor unfavorable ankylosis of the thoracolumbar 
spine.  

4.  Residuals of perineal trauma, chronic pain, hematuria, 
urethrorrhagia, status post transurethral resection of the 
prostate, retrograde ejaculation, and urinary incontinence 
require that absorbent materials be changed more than 4 
times per day and causes constant slight or occasional 
moderate fecal leakage. 

5.  Left knee limitation of extension to 20 degrees is 
shown. 

6.  Left knee active limitation of flexion to 80 degrees 
with additional functional impairment approximating 
limitation of flexion to 45 degrees is shown.  

7.  Left knee instability is productive of slight 
impairment.  


CONCLUSIONS OF LAW

1.  Keratosis pilaris on arms, acne vulgaris, and 
dermographism were incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for an initial rating in excess of 30 
percent for the cervical spine are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 5290 (2001); 
§ 4.71a, Diagnostic Code 5237 (2006).

3.  The criteria for a 40 percent initial rating for the 
lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, 
Diagnostic Code 5292 (2001); § 4.71a, Diagnostic Code 5237 
(2006).

4.  The criteria for an initial rating greater than 60 
percent for residuals of perineal trauma, chronic pain, 
hematuria, urethrorrhagia, status post transurethral 
resection of the prostate, retrograde ejaculation, and 
urinary incontinence are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7527 (2006).

5.  The criteria for an initial rating in excess of 30 
percent for left knee joint limitation of extension are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40. 4.45, 4.71a, Diagnostic Code 5261 (2006).

6.  The criteria for a separate initial rating of 10 
percent for left knee joint limitation of flexion are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40. 
4.45, 4.71a, Diagnostic Code 5260 (2006).

7.  The criteria for an initial rating in excess of 10 
percent for left knee joint instability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40. 
4.45, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will 
obtain.  38 U.S.C.A. § 5103(a).  VA has also told 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2006).  VA must tell a claimant the 
types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has notified the veteran of the information and 
evidence needed to substantiate his claims.  VA provided 
relevant notices in January and May 2004, which informed 
the veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, 
and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the 
extent possible.  38 U.S.C.A. § 5103A (b)-(d); see also 
38 C.F.R. § 3.159(c).  VA sent its first notice letter 
since the initial adverse decision; however, the Board 
remanded the case in December 2003, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  

VA provided the necessary notice in a July 2006 VA cover 
letter that accompanied a rating decision.  Additional 
notice was also supplied in January and May 2004 letters 
from the RO.  

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and presentation of 
personal hearing testimony.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection will be awarded for disability 
resulting from injury or disease incurred in or aggravated 
by active service (wartime or peacetime).  38 U.S.C.A. 
§§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: 
(1) in-service incurrence or aggravation of a disease or 
injury; (2) the existence of a present disability; and (3) 
a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 
111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, 
the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.304(b); 
Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay 
evidence alone may be sufficient to place the evidence in 
equipoise and thus, under 38 U.S.C. § 5107, establish 
entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Once the evidence has been assembled, the Board assesses 
the credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance 
of evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a veteran need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The service medical records (SMRs) reflect treatment at 
various times for skin lesions.  These skin lesions were 
variously characterized as skin rash on the chest in March 
1991, tinea versicolor blotches of the face and neck in 
June 1992, and mention of a rash in October 1992.  

In a claim for VA benefits, which the veteran filed 
immediately upon separation from active service in March 
1996, he requested service connection for a skin rash.  A 
May 1996 VA dermatology compensation examination report 
documented erythematous papules on arms and back and 
follicular plugging on the arms.  The diagnoses were 
keratosis pilaris on arms; acne vulgaris; and, 
dermographism.  

The veteran testified in April 1997 that the current skin 
disorder began in 1990 and that it has remained active at 
all times.  He testified that the military issued him 
ointment, which he used until he separated.  

In December 2003, the Board remanded the case for a 
dermatology examination.  

The veteran underwent a fee basis dermatology consultation 
evaluation in January 2006.  The dermatologist found 
psoriasis of the scalp and noted that a skin rash was due 
to seborrheic dermatitis/psoriasis.  The dermatologist did 
not describe the location of the skin rash.  The 
dermatologist included an incidental finding of an upper 
lip herpes labialis lesion, first recognized episode. 

A July 2006-issued supplemental statement of the case 
(SSOC) notes that the veteran failed to report for VA 
dermatology examination; however, the veteran claims that 
he did report for that dermatology examination, but that 
VA had cancelled it.  In any event, because the SMRs 
reflect treatment for a skin disorder, because the post-
service dermatology examinations provide ample evidence of 
a diagnosis of the current skin disability, and because 
the veteran has supplied competent lay evidence of 
continuous symptoms, the elements for service connection, 
as set forth by the Court, are met.  38 U.S.C.A. § 1110, 
Shedden, supra.  The Board will therefore grant service 
connection for keratosis pilaris on arms; acne vulgaris; 
and dermographism.  

Disability Ratings

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  Diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  The entire medical 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  In determining the current level of 
impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records. 38 C.F.R. § 4.2.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on 
functional abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from 
the initial effective date forward rather than treating 
the claim as one for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).  

Cervical Spine Rating

Cervical myositis has been rated 30 percent disabling for 
the entire appeal period under Diagnostic Code 5237, 
according to a rating decision issued in July 2006.  The 
issue therefore is whether there is any basis to assign a 
rating greater than 30 percent for any portion of the 
appeal period.  The Board will consider all potentially 
applicable diagnostic codes in making this determination, 
but may not apply a revised diagnostic code prior to its 
effective date.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC3-2000.  

The rating criteria for spine disabilities were revised on 
September 23, 2002, and again on September 26, 2003.  
These changes will be discussed, but first, under the 
earliest rating criteria, limitation of motion of the 
cervical spine warrants a 10 percent rating if slight, a 
20 percent rating if moderate, and a maximum of 30 percent 
when shown to be severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).  Because the maximum available rating 
for severe limitation of motion of the cervical spine has 
already been assigned, there is no need for further 
discussion of Diagnostic Code 5290.

Diagnostic Code 5293 (2001) offers ratings greater than 30 
percent.  Under Diagnostic Code 5293, a 40 percent 
evaluation requires severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  In this case, 
however, intervertebral disc syndrome, that is, a 
symptomatic cervical disc, is not shown.  Therefore, 
consideration of Diagnostic Code 5293 is not warranted.  

Under the former and the revised rating schedules, 
separate evaluations for distinct disabilities attributed 
to the cervical spine are available.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14).  

An August 2004 VA compensation examiner specifically found 
sensory deficits in the upper extremities.  The examiner 
noted diminished pin prick and smooth sensation, but no 
decrease in strength.  The examiner did not find this 
sensory deficit to be due to cervical myositis, however, 
as it was not in a cervical-related dermatome pattern.  
Thus, no additional rating for sensory deficit due to the 
cervical spine is warranted.  

Beginning on September 26, 2003, spine disabilities are to 
be rated under the General Rating Formula for Diseases and 
Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Unchanged is the procedure for combining, under 38 C.F.R. 
§ 4.25, separate evaluations of the chronic orthopedic and 
neurologic manifestations.  The following new rating 
criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine..............................................
............50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine..................... 40

Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine................................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or  abnormal 
kyphosis..................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.......................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation 
are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

The above rating criteria, while appearing to be new, are 
not significantly different than that shown in the prior 
Diagnostic Codes 5290 and 5292.  Thus, for purposes of 
this case, the revisions that became effective on 
September 26, 2003 are not significant, except for the 
change in diagnostic code numbers.  

The revised rating schedule set forth above reflects that 
ratings exceeding 30 percent are available for the 
cervical spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2006), but only if unfavorable ankylosis of the 
entire cervical spine is shown.  In this case, such 
unfavorable ankylosis is not shown.  

After considering all the evidence of record, including 
the testimony, and considering all potentially applicable 
diagnostic codes, the Board finds no basis to assign an 
initial rating greater than 30 percent for severe 
limitation of motion of the cervical spine.  

When the maximum schedular rating is in effect for loss of 
motion of a joint, and the disability does not meet the 
criteria for a higher evaluation under any other 
applicable Diagnostic Code (after all other potential 
Diagnostic Codes have been considered), further 
consideration of functional loss may not be required.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Because the 
maximum schedular rating is in effect for cervical spine 
limitation of motion and the disability does not meet the 
criteria for a higher evaluation under any other code, 
consideration of addtional functional impairment due to 
painful motion, weakness, and etc., is unnecessary.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  An initial disability rating greater than 30 
percent for the cervical spine is therefore denied.  

Lumbar Spine Rating

Lumbar myositis has been rated 20 percent disabling for 
the entire appeal period under Diagnostic Code 5237, 
according to a rating decision issued in July 2006.  The 
issue therefore is whether there is a basis to assign a 
rating greater than 20 percent for any portion of the 
appeal period.  The Board will consider all potentially 
applicable diagnostic codes in making this determination, 
but may not apply a revised diagnostic code prior to its 
effective date.

Under the earliest rating criteria, evaluations from 10 to 
40 percent are available for limitation of motion of the 
lumbar spine.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

VA examinations of May 1996, May 1999, April 2002, and 
August 2004 reflect varying ranges of lumbar spine motion.  
Some reports also note mild lumbar muscle spasm.  The 
August 2004 examination report shows severely limited 
motion of the lumbar spine in backward extension (10 
degrees) right lateral flexion (10 degrees), left rotation 
(10 degrees), and in right rotation (10 degrees).  
Additional functional impairment due to pain and weakness 
is also evident.  Considering the tenets of DeLuca, the 
Board finds that the criteria of a 40 percent rating for 
severe limitation of motion of the lumbar spine are more 
nearly approximated throughout the initial rating period.  

As noted above, separate evaluations for distinct 
disabilities are available.  Esteban, supra.  An August 
2004 VA compensation examiner mentioned sensory deficits 
in the lower extremities.  The examiner noted diminished 
pin prick and smooth sensation, but no decrease in 
strength.  The examiner did not find this sensory deficit 
to be due to lumbar myositis, however, as it was not in a 
lumbar-related dermatome pattern.  Thus, a separate rating 
for sensory deficit is not warranted.  

Intervertebral disc syndrome, that is, a symptomatic 
lumbar disc, is not shown.  Therefore, consideration of 
the earlier version of Diagnostic Code 5293, which offers 
a 60 percent rating for intervertebral disc syndrome, is 
not warranted.  

Turning to the more recent rating criteria, ratings 
exceeding 40 percent are available for the lumbar spine 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006), but 
only if unfavorable ankylosis of the entire thoracolumbar 
spine is shown.  In this case, such is not shown.  

After considering all the evidence of record, including 
the testimony, and after considering all potentially 
applicable diagnostic codes, the Board finds that the 
criteria of an initial 40 percent rating for the lumbar 
spine are more nearly approximated under the prior 
provision of Diagnostic Code 5292.  The claim for a higher 
initial rating is therefore granted.  38 C.F.R. § 4.7.

Initial Rating for Residuals of Perineal Trauma, 
Chronic Pain, Hematuria, Urethrorrhagia, Status Post 
Transurethral Resection of the Prostate, Retrograde 
Ejaculation, and Urinary Incontinence

Residual lower abdominal disabilities stemming from an 
injurious fall during active service are rated 60 percent 
disabling for the entire appeal period under Diagnostic 
Code 7527.  The issue therefore is whether there is any 
basis to assign a rating greater than 60 percent for any 
portion of the initial appeal period.  The Board will 
consider all potentially applicable diagnostic codes in 
making this determination, but may not apply a revised 
diagnostic code prior to its effective date.  38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC3-2000.  

Under Diagnostic Code 7527 (2006), prostate gland 
injuries, infections, or hypertrophy are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Under 38 C.F.R. § 4.115a (2006), voiding 
dysfunction is rated for particular conditions, such as 
continual urine leakage, frequency, or obstructed voiding.  
60 percent is the maximum rating offered and is 
appropriate when the use of an appliance is required or 
when there is a need for wearing absorbent materials which 
must be changed more than 4 times per day.  

Because the RO has assigned the maximum available 60 
percent rating for voiding dysfunction, there is no need 
for further discussion of this rating; however, the 
veteran appears to exhibit additional symptoms of 
disability not contemplated in the above rating.  The 
Board must determine whether separate ratings are 
warranted for these symptoms.

The first symptom for separate consideration is fecal 
incontinence.  A May 1999 VA rectum and anus compensation 
examination report notes adequate sphincter control.  
During a July 2000 VA stomach, duodenum, and peritoneal 
adhesions examination, the veteran reported daily diarrhea 
with lower abdominal pain.  The diagnosis was GERD.  A 
July 2000 VA intestines examination report contains a 
diagnosis of colonic diverticulosis.  

An April 2002 VA spine compensation examination report 
notes both urinary and fecal incontinence.  An April 2002 
VA barium enema study notes persistent diarrhea, mucosity, 
hematochezia, and rule-in inflammatory bowel disease.  

In August 2002, the RO granted service connection for GERD 
and diverticulosis and assigned a 10 percent rating under 
Diagnostic Code 7346-7319.  The veteran did not appeal 
that rating and therefore the Board need not address 
diverticulosis and GERD symptoms.  

The veteran has also reported erectile dysfunction and 
retrograde ejaculation.  However, the RO has granted 
special monthly compensation for these symptoms, which are 
rated analogously to loss of a creative organ.  Thus, no 
additional benefit is available for erectile dysfunction 
or retrograde ejaculation.  

VA medical reports note hematuria and urethrorrhagia.  
While hematuria and urethrorrhagia are not included the 
rating criteria for Diagnostic Code 7527, a separate 
rating for blood loss appears unwarranted because anemia 
is not shown.  

After considering all the evidence of record, including 
the testimony, the Board finds that the preponderance of 
it is against the claim for a schedular rating greater 
than 60 percent for residuals of perineal trauma, chronic 
pain, hematuria, urethrorrhagia, status post transurethral 
resection of the prostate, retrograde ejaculation, and 
urinary incontinence.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Gilbert, supra.  The claim for an initial 
disability rating greater than 60 percent for residuals of 
perineal trauma, chronic pain, hematuria, urethrorrhagia, 
status post transurethral resection of the prostate, 
retrograde ejaculation, and urinary incontinence is 
therefore denied.  

Initial Ratings for Left Knee Limited Motion 

Left knee limitation of motion is initially rated 30 
percent disabling under Diagnostic Code 5261.  Under 
Diagnostic Code 5261, limitation of extension of the leg 
(normal being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees 
is 10 percent.  Extension limited to 5 degrees is 
0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5261 (2006).    

The medical evidence reflects that the left knee is 
limited in extension to 20 degrees, although an examiner 
also noted that all movement produces pain.  With more 
pain, the veteran can extend out to 10 degrees.  Thus, 
taking painful motion into account as an indication of 
additional functional impairment, the criteria of a 30 
percent rating are more nearly approximated, but the 
criteria of a 40 percent rating are not more nearly 
approximated.  After considering all the evidence of 
record, including the testimony, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial disability rating greater than 30 percent 
for left knee limitation of extension is therefore denied.  
Limitation of flexion of the left knee is also shown, 
however.  

In VAOPGCPREC 9-2004, VA's General Counsel (GC) held that 
separate ratings should be assigned for limitation of 
flexion of the knee joint and limitation of extension, 
where both are shown.  GC explained that DeLuca should 
also be taken into account for both limitation of 
extension and for limitation of flexion.  GC reasoned that 
a knee joint functionally impaired in both directions 
should be rated higher than a knee joint with impairment 
in only one direction.  

As noted above, a separate disability rating for left knee 
limitation of motion in flexion is available.  Limitation 
of flexion at the knee (normal being to approximately 
140 degrees) will be rated as follows: Flexion limited to 
15 degrees is 30 percent.  Flexion limited to 30 degrees 
is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2006).  

According to an August 2004 VA compensation examination 
report, left knee active flexion was to 80 degrees and 
passive flexion was to 110 degrees.  There was additional 
functional impairment due to pain, fatigue, weakness, and 
flare-ups of pain.  The examiner specifically found 
objective evidence that all movements of the left knee 
were painful.  The Board infers from this that all flexion 
motions were painful.  Carefully heeding the GC opinion, 
because additional functional loss due to painful flexion 
is shown, the left knee limitation of flexion disability 
more nearly approximates limitation of flexion to 45 
degrees.  Therefore, the criteria for a separate 10 
percent rating for the left knee are more nearly 
approximated under Diagnostic Code 5260.  

Left Knee Instability

Left knee instability has been rated 10 percent disabling 
under Diagnostic Code 5257 throughout the appeal period.  
The question is whether there is a basis to assign a 
rating higher than 10 percent for left knee instability.  
Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  Subluxation is an incomplete or 
partial dislocation.  Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994)).  

A 30 percent evaluation is warranted for recurrent 
subluxation or lateral instability of the knee when there 
is severe impairment.  A 20 percent evaluation requires 
moderate impairment.  Slight impairment of either knee 
warrants a 10 percent rating.  38 C.F.R. §§ 4.71, Plate 
II, 4.71a, Diagnostic Code 5257 (2006).

A May 1996 VA compensation examination report notes 
moderate anterior and medial instability of the left knee 
with positive anterior drawer test and positive valgus 
stress test.  The veteran testified in April 1997 that he 
took pain medication for the left knee and that he had to 
use a cane all the time.  He testified that he could feel 
the knee joint move sideways that the he constantly lost 
his balance.  An April 2002 VA compensation examination 
report notes complaint of occasional left knee buckling.  
The examiner found mild effusion and a positive McMurray's 
sign.  A positive McMurray's sign/test is a cartilage 
click during knee manipulation and indicates meniscal 
injury, Dorland's Illustrated Medical Dictionary 1525, 
1679 (28th ed. 1994).  The examiner found the anterior 
posterior drawer test to be negative (Drawer's test or 
sign denotes the integrity of the anterior and posterior 
cruciate ligaments of the knee. Dorland's Illustrated 
Medical Dictionary 1673 (28th ed. 1994)). 

The above-mentioned medical evidence reflects no more than 
slight left knee impairment due to instability.  While the 
rating schedule offers no objective rating criteria for a 
grant of a 20 percent rating, there does not seem to be 
much functional impairment attributed to left knee 
instability, as opposed to painful left knee limitation of 
motion.  After considering all the evidence of record, 
including the testimony, the Board finds that the 
preponderance of the evidence is against an initial rating 
higher than 10 percent for left knee instability.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would 
not adequately compensate the veteran for his service-
connected disability, an extra-schedular evaluation will 
be assigned.  Where the veteran has alleged or asserted 
that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the 
Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is 
enough such evidence, the Board must direct that the 
matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board 
must provide adequate reasons and bases for its decision 
to not so refer it.  Colayong v. West 12 Vet. App. 524, 
536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Board finds the service-connected disabilities have 
not been shown, or alleged, to cause such difficulties as 
marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

Service connection for keratosis pilaris on arms; acne 
vulgaris; and dermographism is granted.  

An initial rating greater than 30 percent for cervical 
myositis is denied.

An initial 40 percent rating for lumbar myositis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial rating greater than 60 percent for residuals of 
perineal trauma, chronic pain, hematuria, urethrorrhagia, 
status post transurethral resection of the prostate, 
retrograde ejaculation, and urinary incontinence is 
denied.

An initial rating greater than 30 percent for left knee 
limitation of extension is denied.  

An initial 10 percent rating for left knee limitation of 
flexion is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An initial rating greater than 10 percent for left knee 
instability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


